DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims1-4 and 10 and are rejected under 35 U.S.C. 102(a)(1) as being rejected by US Patent No.: 20140265802 (“Wilcox et al.”).
	Regarding 1, Wilcox et al. discloses wherein regarding claims a refrigerator drawer assembly, comprising:
a drawer body (100), comprising a front wall (113) and a rear wall (114) which are arranged oppositely along a pulling direction, wherein the drawer body(100) defines an accommodating cavity for placement of objects, the front wall (113) is provided with two first sliding grooves (204, 206) extending along a horizontal direction, the rear wall (114) is provided with two second sliding grooves (194, 196) aligned with the two first sliding grooves respectively, and each of the first sliding grooves (204, 206) penetrates through the front wall (113) along a thickness direction of the front wall (113); and
two sliding partition plate assemblies (150), each of said sliding partition plate assemblies comprising a partition plate, wherein two ends of each first sliding partition plate assembly (150) of the sliding partition plate assemblies are inserted into a first group of the first sliding groove and the second sliding groove (left, 204, 206)which that are aligned with each other (204 and 206 are aligned along the front wall), two ends of a second sliding partition plate assembly (150) of the sliding partition plate assemblies are inserted into a second group of the first sliding groove and the second sliding groove that are aligned with each other (194, 196 are aligned along the rear wall), and 
the two sliding partition plate assemblies (150) are configured to be capable of sliding along respective groups of the first sliding groove and the second sliding groove and can slide to a state of being in which said partition plates are attached to each other (when pushed together, [0046-0063]).
Regarding 2, Wilcox et al. discloses wherein the partition plate (150) of each sliding partition plate assembly extends along the pulling direction of the drawer body and arranged in the accommodating cavity, 
wherein each sliding partition plate assembly (150) further comprises; 
two sliding mechanisms (202, 220), respectively arranged at two ends of the partition plate along a length direction thereof, one end of each of the sliding mechanisms is connected to the partition plate (150), and the other end passes through one of the first sliding grooves (204, 206) or one of the second sliding grooves (194, 196) and forms sliding connection with the drawer body other.
Regarding 3, Wilcox et al. discloses wherein regarding wherein the drawer body comprises a first side wall and a second side wall (115, 116)which are perpendicular to the pulling direction thereof, and the partition plates of the two sliding partition plate assemblies comprise a first partition plate (150) close to the first side wall (115) and a second partition plate close to the second side wall (116); the side, facing the first side wall, of the sliding mechanism of the first partition plate does not protrude from the side of the first partition plate close to the first side wall; and
the side, facing the second side wall, of the sliding mechanism of the second partition plate does not protrude from the side of the second partition plate close to the second side wall.
	Regarding 4, Wilcox et al. discloses wherein each of the sliding mechanisms (220) comprises: a sliding base (along 200), arranged on the outer side of the front wall or the rear wall; and a connecting piece (220), wherein one end of the connecting piece (220) is detachably connected to the sliding base, and the other end passes through the first sliding groove or the second sliding groove and is fixedly connected to the partition plate.
Regarding 10, Wilcox et al. discloses wherein the refrigerator drawer assembly is configured to be arranged in a temperature-variable chamber of a refrigerator (102).





Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection, in light of Applicant’s amendment.

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637